Title: Introductory Note: The Duel Between Aaron Burr and Alexander Hamilton, [18 June–23 October 1804]
From: 
To: 



[June 18–October 23, 1804]

Introductory Note
The document printed below contains the first mention in this volume of the events relating to the duel between Alexander Hamilton and Aaron Burr. Each aspect of the encounter, undoubtedly the most famous duel in American history, intrigued contemporaries of every political persuasion and has fascinated generations of historians.
Both before and after Hamilton’s death, dueling, which was at least as old as the age of chivalry, was probably the most publicized method for settling questions of “honor” among some individuals in certain classes and in certain areas of the United States. On the other hand, its popularity should not be exaggerated, for even in Hamilton’s day, it was the exceptional rather than the common response to real or imagined wrongs, and it was condemned by many of Hamilton’s most prominent contemporaries.
On four different occasions before his encounter with Aaron Burr in 1804 Hamilton was involved in duels as either a second or challenger. He first appeared on the field of honor on December 23, 1778, when he served as a second to Lieutenant Colonel John Laurens in Laurens’s duel with Major General Charles Lee. Laurens charged that Lee had cast aspersions on the character of George Washington. After Laurens had wounded Lee, Hamilton and Major Evan Edwards, a member of the Eleventh Pennsylvania Regiment who was Lee’s second, stopped the duel. The following year Hamilton challenged Dr. William Gordon, a Congregational clergyman in Jamaica Plains, Massachusetts, on the ground that Gordon had made insulting remarks about Hamilton’s political views to Francis Dana, a Massachusetts congressman. The duel was never fought because Gordon refused to accept the challenge. Hamilton issued no further challenges until July, 1795, when he interposed in an altercation between Commodore James Nicholson and Josiah Ogden Hoffman. When Nicholson accused Hamilton of being an “Abettor of Tories,” who had declined an interview on an earlier occasion, Hamilton challenged him to a duel. The dispute, however, was settled without an encounter. Hamilton issued his next challenge following the publicity concerning his relationship with Maria Reynolds. In the summer of 1797 James Thomson Callender published his accusation that Hamilton, as Secretary of the Treasury, had engaged in improper speculations with James Reynolds. Hamilton asked James Monroe, to whom he had explained his relationship with Maria and James Reynolds as early as 1792, to affirm unequivocally his belief in Hamilton’s version of the “Reynolds Affair.” When Monroe refused, Hamilton replied with an equivocal challenge to a duel. Monroe remained adamant and selected Burr as his second. Although the duel was averted, no evidence has been found concerning the settlement of the dispute.
In addition to these four episodes, Hamilton was personally affected by two other duels in which members of his family were participants. In September, 1799, Burr challenged John B. Church, Elizabeth Hamilton’s brother-in-law, on the ground that Church had stated that Burr had accepted a bribe from the Holland Land Company. After the first shots had missed, Church apologized. In horrifying contrast to this bloodless encounter was the death of Philip Hamilton, Hamilton’s eldest child, in a duel with Captain George I. Eacker in 1801. Few, if any, other events had an emotional impact on Hamilton equal to that of his son’s violent death, but needless to say, this tragedy did not lead him to the conclusion that he should refuse Burr’s challenge.
In an age in which everyone is either his own or somebody else’s psychiatrist, it may be plausible to conclude that Hamilton, having risen from insular obscurity and bastardy to the upper reaches of society in Federal America, was more likely than other more socially secure individuals to abide by the code duello. This may well have been the case, but it should not obscure a curious feature of his apparent addiction to dueling. Until his meeting with Burr, none of the disputes in which Hamilton was a principal ever reached the stage where he exchanged shots with his opponent. Under the circumstances, one might even conclude that until the summer of 1804 he was obsessed with dueling in the abstract, but not with duels in fact.
But the fact remains that Hamilton did fight a duel with Burr, and this fact, as well as the outcome, necessitates a brief review of the long and somewhat unusual relationship between the two men before their final meeting at Weehawken. Although they became political opponents in the years following the Constitutional Convention, their early careers reveal striking similarities. Both received at least part of their education in New Jersey, served in the Army during the American Revolution, and practiced law in New York City after the war. As lawyers, they were two of the most respected members of the New York bar, and, as in the cases of Levi Weeks and Louis Le Guen, they sometimes represented the same client.
In politics their differences can be traced back to the New York gubernatorial election of 1789. Burr agreed to support Robert Yates, who was Hamilton’s candidate, over George Clinton. When Clinton won, he decided to secure Burr’s future loyalty by offering him the position of state attorney general, which Burr accepted. Burr held this office until 1791, when a combination of the Livingston and Clinton factions elected him to the United States Senate upon the expiration of Philip Schuyler’s term.
During his term in the Senate, Burr clashed repeatedly with Hamilton on both state and national levels. In 1792, for example, some Federalists as well as a group of dissatisfied Republicans had hoped that Burr would run against Clinton for governor, but Hamilton and his supporters succeeded in nominating John Jay. The results of the Clinton-Jay election were disputed because of voting irregularities in three counties. In order to decide the election, the legislature asked New York’s two senators, Burr and Rufus King, for legal opinions concerning the validity of the voting. The two senators disagreed, and the legislature accepted Burr’s opinion. As a result, Clinton was reelected. Later that same year, Republicans were unsuccessful in their efforts to replace Vice President John Adams with Burr, Clinton, or Thomas Jefferson. Then, in 1794, Republicans became convinced that Hamilton had influenced Washington not to appoint Burr as Gouverneur Morris’s successor as United States Minister to France. Finally, in 1797, the New York legislature re-elected Schuyler to Burr’s Senate seat. Burr in turn was elected to the New York Assembly.
Although Burr and Hamilton were political opponents, they continued to maintain, at least until 1800, those contacts required in the course of their professional and official lives. As has been mentioned, they saw each other more or less regularly as lawyers. They were both members of the Military Committee to prepare New York against attack during the war scare in the summer of 1798. Hamilton, despite the fact that he was duped, also cooperated with Burr in a variety of ways to secure the establishment of the Manhattan Company in 1799. According to the recollection of James Wilkinson, an admittedly unreliable witness, Hamilton in 1800 said of his relationship with Burr: “… we have always been opposed in politics but always on good terms, we sat out in the practice of the law at the same time, and took opposite political directions, Burr beckoned me to follow him, and I advised him to come with me; we could not agree, but I fancy he now begins to think he was wrong and I was right.”
It was not, however, quite that simple. They were outwardly polite to one another, and no evidence has been found to suggest that before 1800 Burr viewed Hamilton as other than a political opponent and a respected colleague at the bar. On the other hand, Hamilton looked with deep distrust, and even distaste, on Burr. In 1792, when Burr was being considered as a possible candidate for the Vice Presidency, Hamilton wrote privately that Burr was “unprincipaled, both as a public and private man,” that “his integrity as an Individual is not unimpeached …, as a public man he is of the worst sort,” and that “he is a man whose only political principle is, to mount at all events to the highest political honours of the Nation, and as much further as circumstances will carry him.”
During the final stages of the protracted process which culminated in Jefferson’s election to the Presidency in 1801, Hamilton became even more outspoken in his opposition to Burr. By 1800 Burr’s state organization was strong enough to achieve a Republican victory in the New York legislative elections and thus assure Jefferson of all New York’s electoral votes. When Hamilton, who supported Charles Cotesworth Pinckney, prepared, supposedly for private circulation, his Letter … Concerning the Public Conduct and Character of John Adams, it was Burr and his followers who obtained a copy and had excerpts published in the newspaper. But Hamilton evened the score in the winter of 1800–1801. In an effort to win over those Federalists in the House who favored Burr over Jefferson, he wrote a series of letters in which his attacks on Burr were both more numerous and vituperative than those he had made in 1792.
The final political confrontation between Burr and Hamilton occurred during the New York gubernatorial election of 1804. Once again there was considerable Federalist sentiment for Burr, but Hamilton supported Republican John Lansing, Jr., who accepted and then declined the nomination. Hamilton then urged Federalists to vote for Lansing’s replacement, Morgan Lewis. Lewis defeated Burr, and it was apparently after this election that Hamilton made the alleged statement that led to the duel. On July 18, 1804, Burr wrote to his close friend Charles Biddle: “It is too well known that Genl. H. had long indulged himself in illiberal freedoms with my character. He had a peculiar talent of saying things improper and offensive in such a manner as could not well be taken hold of. On two different occasions however having reason to apprehend that he had gone so far as to afford me fair occasion for calling on him, he anticipated me by coming forward voluntarily and making apologies and concessions. From delicacy to him and from a sincere desire for peace, I have never mentioned these circumstances, always hoping that the generosity of my conduct would have some influence on his. In this I have been constantly deceived, and it became impossible that I could consistently with self-respect again forbear.”
Although the events leading to the duel are well known, and most of the relevant documents and letters have at one time or another been printed, many mysteries surrounding the event have remained unresolved. For example, no one still knows just what Hamilton said that prompted Burr to challenge him. But there are many other questions to which the correspondence in this volume cannot—and does not purport to—provide definitive answers. Why did Hamilton appear to go out of his way to accept Burr’s challenge when he could have simply stated that he did not recall having made the statement attributed to him? Did he, indeed, have a death wish? And if the answer to that question is in the affirmative, why did he take such a peculiar—if not roundabout—way to fulfill it? What were Burr’s motives for enlarging or expanding the original demands made on Hamilton? Did Hamilton actually delay his fire? Have the dueling pistols survived, and if so, which of the many pairs which iconographers and antiquarians have described were those actually used? Finally, did Hamilton’s pistol have a hair trigger which gave him an unfair advantage over Burr? Those interested in such questions must for the most part look elsewhere for answers, for this volume presents only the written record of the events preceding, during, and following what the Reverend Eliphalet Nott called “Murder—deliberate, aggravated Murder.”
